DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 08/18/2020, 08/26/2020, 04/19/2021, 08/04/2021, 03/21/2022 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An Induction Cooker with a plurality of heating coils aligned in one row on a same plane.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load determination unit configured to determine whether a heating target is placed above each of the plurality of heating coils” in Claim 1.
112f three-prong test
Prong (A) Generic Placeholder “Unit”
Prong (B) Functional Language “configured to determine whether a heating target is placed above each of the plurality of heating coils”
Prong (C)  No sufficient structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 0039 of the specification describes the load determination unit as projecting light upward from below the top plate and detecting reflected light from the heating target.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 9, the limitation “to inside one or more” is unclear. 
Claim 4, the limitation “the inside being a direction to a center of the plane” is unclear as to the metes and bounds of “a direction to a center of the plane”. 
Claim 8, the recitation of “when the heating target is placed over a set of adjacent two of the plurality of heating coils, there are two adjacent sets of adjacent two of the plurality of heating coils, alternately switch….” is ambiguous and unclear. The claim will be interpreted as simply “when the heating target is placed over a set of adjacent two of the plurality of heating coils, alternately switch….”
Claim 10 recites “wherein the controller is configured to make zero a duration of simultaneous supply of electric power to inside two of the heating coils, the inside being a direction to a center of the plane.” It is unclear what applicant means by “make zero a duration”. In the specification, Paragraph 0151 
“This operation zeroes the duration of simultaneous supply of electric power to the first heating coil 1a and the fourth heating coil 1d, which are disposed toward the outside. Further, this operation zeroes the duration of simultaneous supply of electric power to the second heating coil 1b and the third heating coil 1 c, which are disposed toward the center. This makes it possible to suppress rises in temperature of the second heating coil 1b and the third heating coil 1c, which are disposed toward the center. This also makes it possible to transfer heat outside during stoppage of either the second heating coil 1b or the third heating coil 1 c, bringing about an effect of making it easy to cool down the second heating coil 1b and the third heating coil 1c.” 
The examiner is not clear of what the applicant intention is with regards to “zeroes the duration”, hence the limitation renders the claim indefinite as one of ordinary skill cannot determine the metes and bounds of the claim. 
Furthermore, the limitation “supply of electric power to inside two or more…the inside being a direction to a center of the plane” is unclear as to the metes and bounds of “to inside two or more” and “a direction to a center of the plane”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,7,13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO 2017081859 A1) in view of Electrolux (EP 3291642 A1) and Watanabe (US 9055615 B2).
Regarding Claim 1, Panasonic teaches An induction cooker(Figure 1) comprising: a plurality of heating coils aligned in one row on a same plane(Figure 1 Element 5); a plurality of inverter circuits configured to supply high-frequency power to the plurality of heating coils (Figure 3); and a controller configured to control driving of the plurality of inverter circuits based on a result of detection by a unit (Figure 3 Element 12), wherein the plurality of heating coils are formed in elliptical shapes in plan view (Figure 1), and the plurality of heating coils aligned in one row have minor axes aligned on a same straight line (Figure 1 Element 5).
Panasonic does not teach when the heating target is placed over adjacent two or more of the plurality of heating coils, supply electric power to at least one, but not all, of the two or more adjacent ones of the plurality of heating coils and change, over time, the heating coils to which the power is supplied.
Electrolux does teach an induction cooking hob comprises at least a control unit and at least one cooking zone (Figure 1). The cooking zone includes at least three induction coils, whereby a first group (a) of one or more induction coils, and at least one second group (b) of two or more induction coils of said at least one cooking zone are alternatingly activatable or activated by the control unit (“In a further embodiment, an induction cooking hob according to claim 1 comprises at least a control unit and at least one cooking zone. The cooking zone includes three, at least three, at least four, preferably four, five, at least five, six or at least six induction coils whereby a first group (a) of one or more induction coils, and at least one second group (b) of two or more induction coils of said at least one cooking zone are alternatingly activatable or activated by the control unit, Paragraphs [0012] & [0013]).
Panasonic and Electrolux are considered to be analogous art because they are in the same field of Induction cooking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit of Electrolux in Panasonic. This is because Electrolux teaches the main idea of the present invention is that groups of inductions coils are activatable alternatingly. More advantageously, the inductions coils activated at the same time are arranged to have the maximum distance to each other. This avoids the occurrence of acoustic noise. (Electrolux Paragraph [0014]). 
Panasonic and Electrolux do not teach the load determination unit as interpreted under 112f above. Watanabe does teach below the top plate (Fig 1 Element 2), an infrared sensor (Fig 1 Element 4) that senses (receives) infrared radiation radiated from the cooking vessel (Fig 1 Element P) is provided. The infrared sensor (Fig 1 Element 4) is held by a printed circuit board (Fig 1 Element 5) below the heating coil (Fig 1 Element 3). The infrared sensor (Fig 1 Element 4) is structured with a semiconductor chip such as silicon, and indium gallium arsenide. (Paragraph 20). Also, Watanabe teaches load detection of a heating target by using an infrared sensor and a light emitting source.
Watanabe also teaches though it is not particularly limited, as the sensor position reporting-purpose light emitting portion (Fig 1 Element 8), an LED (a light emitting diode), a light bulb, or the like can be used. It is noted that, the sensor position reporting-purpose light emitting portion (Fig 1 Element 8) is just required to emit visible light. The sensor position reporting-purpose light emitting portion (Fig 1 Element 8) may emit visible light in, e.g., red color, green color, or blue color. (Paragraph 26).
Panasonic, Electrolux, and Watanabe are considered to be analogous art because they are in the same field of Induction cooking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the infrared sensor and light emitting portion or Watanabe to the combination of Panasonic. This “avoid any dangerous situation such as deformation of the cooking vessel P and damage thereto, the oil catching fire and the like, all of which would otherwise be invited by the failed infrared sensor 4 continuing heating the cooking vessel.” (Watanabe Paragraph 34)
Regarding Claim 2, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach when the heating target is placed over adjacent two or more of the plurality of heating coils, supply more electric power to at least one, but not all, of the two or more adjacent ones of the plurality of heating coils than to one or more, but not all, other ones of the two or more adjacent ones of the plurality of heating coils and change, over time, the heating coils to which the more power is supplied. 
Electrolux teaches an induction cooking hob according to claim 1 comprises at least a control unit and at least one cooking zone. The cooking zone includes at least three induction coils, whereby a first group (a) of one or more induction coils, and at least one second group (b) of two or more induction coils of said at least one cooking zone are alternatingly activatable or activated by the control unit.
In a further embodiment, an induction cooking hob according to claim 1 comprises at least a control unit and at least one cooking zone. The cooking zone includes three, at least three, at least four, preferably four, five, at least five, six or at least six induction coils whereby a first group (a) of one or more induction coils, and at least one second group (b) of two or more induction coils of said at least one cooking zone are alternatingly activatable or activated by the control unit (Paragraphs [0012] & [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit of Electrolux to the combination of Panasonic. This is because Electrolux teaches the main idea of the present invention is that groups of inductions coils are activatable alternatingly. Paragraph [0012] describes the different groups of coils that are activatable. One group could be on while the other be off. This corresponds to more power in one group over another.
Regarding Claim 7, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach when the heating target is placed over adjacent two or more of the plurality of heating coils, equalize products of electric power supplied to the two or more adjacent ones of the plurality of heating coils and a duration of conduction. 
Electrolux teaches preferably, the three star-shaped induction coils activatable or activated at the same time are supplied by three different conductors of the three-phase power supply system. This allows the use of all three conductors of the three-phase power supply system.
“In an embodiment, the induction coils activated during the same time slot of one cooking zone, which are activatable or activated at the same time, are supplied by at least two different conductors of a power supply system. In a preferred embodiment of the method according to the present invention the two induction coils activated during the same time slot are supplied by different conductors of a three-phase power supply system”. (Paragraphs 0061 and 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Electrolux to the combination of Panasonic. This is because Electrolux teaches the main idea of the present invention is that equalize products of electric power supplied to the two or more adjacent coils. Electrolux describes induction coils being activated at the same time with at least two different conductors of a power supply system. Once applied to Panasonic one has multiple coils that are activated once a heating target is placed over multiple heating coils.
Regarding Claim 13, Panasonic in view of Electrolux and Watanabe teaches the invention as in claim 1. Panasonic further teaches the plurality of heating coils have a same shape and a same size as one another (Figure 1 Element 5).
Regarding Claim 15, Panasonic in view of Electrolux and Watanabe teaches the invention as in claim 1. Panasonic further teaches the plurality of heating coils are aligned so that a spacing between adjacent two of the plurality of heating coils is shorter than a half of a length of the minor axis of each of the plurality of heating coils (Figure 2).
Panasonic teaches, “In the present embodiment, a plurality of first heating coils 5 are arranged in each of the short-side direction and the longitudinal direction of the first induction heating area 3. In the present embodiment, the diameter of the first heating coil 5 is set to 80 mm…The first heating coil 5 is arranged so that the distance between the centers of the respective first heating coils 5 is 95 mm.” (Page 11, paragraph 3). Therefore, the spacing between coils i.e., 95mm – 80mm/2 = 15mm is less than half of a length of a minor axis, i.e., 80 mm/2 = 40 mm. 
Claims 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO 2017081859 A1) in view of Electrolux (EP 3291642 A1), Watanabe (US 9055615 B2), and Schotten (US 6259069 B1).
Regarding Claim 8, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach when the heating target is placed over a set of adjacent two of the plurality of heating coils and there are two adjacent sets of adjacent two of the plurality of heating coils, alternately switch between supply of electric power to an outside one of the heating coils of each of the two adjacent sets and supply of electric power to an other inside one of the heating coils of each of the two adjacent sets.
Schotten teaches “After detection of the circumstances of the hotplate, the evaluation unit sends suitable signals to a control unit for the hotplate, which thereupon for example switches off the heating if there is no cooking vessel on the hotplate, which switches on only the inner heating circuit when a small pot is present on the hotplate, which switches on both heating circuits when a large pot is present, or which also shuts down the heating when the cooking vessel has been pushed too far away from a central position on the hotplate. If required the control unit can also be set in such a way that it ignores the signals from the pot detection evaluation unit and regulates the heating arrangement solely on the basis of predetermined setting values.” (Page 5 Col 4 Lines 49-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schotten to the combination of Panasonic. This is because Schotten teaches the main idea of the present limitation of switching the supply of power from inner to outer heating coils based on load detection. One would combine the teachings to more precisely heat a larger heating target over a plurality of heating coils.

Regarding Claim 9, Panasonic in view of Watanabe, Electrolux, and Schotten teaches the invention as in Claim 8. Panasonic does not teach wherein the controller is configured to make a duration of simultaneous supply of electric power to outside two of the heating coils shorter than a duration of simultaneous supply of electric power to inside two of the heating coils. 
Electrolux further teaches 
“According to a further preferred embodiment of the present invention, the cooking zone includes at least three, particularly at least four, induction coils arranged in a row or array, preferably at equal distances. Preferably, a first group (a) of one or two respective alternately arranged induction coils of the cooking zone are activatable or activated at the same time during a time slot, while a further group (b) of two respective alternately arranged induction coils of said cooking zone are activatable or activated at the same time during a further subsequent time slot. In other words, such cooking zone includes at least four induction coils each belonging to a first group "a" or a second group "b", wherein said coils are arranged in a row or array, preferably at equal distances, in an alternating manner (e.g. a-b-a or a-b-a-b). Preferably, the sequence of activation of groups of induction coils, which are activatable or activated at the same time during a time slot, is configured such that the activation of one group of induction coils, particularly the first group, and a further activation of said group, particularly the first group, is further apart in terms of actual time”. (Paragraphs [0054]-[0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings above in the combination of Panasonic. This is because Electrolux teaches the main idea of the present invention is having a lesser separate duration of power supplied to the inner or multiple coils to induce convention within the heating target and to prevent overheating of the heating target. 
Regarding Claim 10, see Claim Rejections - 35 USC § 112 section above, Panasonic in view of Electrolux and Watanabe and Schotten teaches the invention as in Claim 8. Panasonic further teaches in the present embodiment, the control unit 12 controls the on-time of the switching element (10 a) so that the value of the current (hereinafter referred to as "detection current") detected by the input current detection unit 11 becomes a predetermined value. When the ON time of the switching element (10 a) increases, the current flowing through each heating coil increases, and the resonance voltage between each heating coil and the resonance capacitor (10 c) increases. The object to be heated detection unit 14 compares the value obtained by supplying the detection current to each heating coil with a threshold value and determines whether or not the object to be heated H is placed above each heating coil , and when it is determined that the object to be heated H is arranged above each of the heating coils, it outputs a detection signal indicating that the object to be heated H is mounted to the control unit 12. (Page 7, Paragraph 5)

Regarding Claim 12, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic further teaches “The inverter circuit section 10 includes a switching element 10 a such as an IGBT (Insulated Gate Bipolar Transistor), a diode 10 b connected anti-parallel to the switching element 10 a, and a resonance capacitor 10 c connected in parallel to the heating coil There. Further, the inverter circuit section 10 generates a high-frequency current by turning on / off the switching element 10 a of the inverter circuit section 10, and a high-frequency inverter is formed by the inverter circuit section 10 and each heating coil”. (Page 6, Paragraph 10). 
Panasonic does not teach at least one of the plurality of resonant capacitors has a variable capacitance and the controller is configured to, by changing the capacitance of the resonant capacitor and a driving frequency of the inverter circuit, change a magnitude of electric power supplied to the two or more of the plurality of heating coils.
Schotten teaches the plurality of resonant capacitors has a variable capacitance in Figure 2 Element CH and (Page 5 Col 4 Lines 1-3). As well as In the case of multi-circuit heating elements, the respective heating circuit can be used as its own specific sensor and can thus ascertain the size of the pot disposed on the hotplate. It is however also possible for a plurality of heating elements which are separated from the respective heating voltage supply by way of separating capacitors to be connected together to form a capacitive sensor. In this case the size of the pot disposed on the hotplate is ascertained by virtue of the magnitude of the change in frequency in the resonant circuit.
After detection of the circumstances of the hotplate, the evaluation unit sends suitable signals to a control unit for the hotplate, which thereupon for example switches off the heating if there is no cooking vessel on the hotplate, which switches on only the inner heating circuit when a small pot is present on the hotplate, which switches on both heating circuits when a large pot is present, or which also shuts down the heating when the cooking vessel has been pushed too far away from a central position on the hotplate. If required the control unit can also be set in such a way that it ignores the signals from the pot detection evaluation unit and regulates the heating arrangement solely on the basis of predetermined setting values. (Page 5, Col 4, Lines 49-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schotten to the combination of Panasonic. This is because Schotten teaches that the plurality of resonant capacitors has a variable capacitance and that the change in capacitance changes the magnitude of electric power supplied.  It would be obvious to combine the teachings and add multiple resonant capacitors and a controller to multiple heating coils in order to more effectively control electrical power supply to a plurality of heating coils.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO-2017081859A1) in view of Electrolux (EP 3291642 A1), Watanabe (US 9055615 B2), and Ishima (JP H0878148; JP2978069).
Regarding Claim 3, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonicdoes not teach wherein the controller is configured to, when the heating target is placed over adjacent two or more of the plurality of heating coils, supply electric power to one of the two or more of the plurality of heating coils and sequentially change, over time, the heating coils to which the power is supplied.
Ishima does teach in figure 4a and 4b changing which heating coils have power being supplied. “In such a control example, the heating pattern at the bottom of the pot can be arbitrarily changed by changing the ratio of each time t1 and t2 and each output level, and various heating patterns suitable for the type of cooking can be formed.”

    PNG
    media_image1.png
    496
    633
    media_image1.png
    Greyscale

Figures 3a,b and 4a,b of Ishima
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ishima to the combination of Panasonic. This is because Ishima teaches the main idea of the present invention is having controller configured to heating coils in order to improve heating the target by improving the heating pattern for the object.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO 2017081859 A1) in view of Electrolux (EP 3291642 A1), Watanabe (US 9055615 B2), and Ishimaru (JP 2013201141 A).
Regarding Claim 4, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach when the heating target is placed over adjacent three or more of the plurality of heating coils, alternately switch between supply of electric power to inside one or more of the three or more adjacent ones of the plurality of heating coils, the inside being a direction to a center of the plane, and supply of electric power to outside two or more of the three or more adjacent ones of the plurality of heating coils.
Ishimaru does teach “an induction heating cooker alternately supplying induction heating power to the inner coil and the outer coil is disclosed. There is. In the induction heating cooker of Patent Document 1, when the inner coil is heating the object to be heated, the outer coil is stopped, and when the outer coil is heating the object to be heated, the inner coil is stopped doing. Thereby, a convection arises in the to-be-cooked substance in to-be-heated material, and heat spreads to the whole to-be-cooked item” (Paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ishima to the combination of Panasonic. This is because Ishima teaches the main idea of the present invention is having more power being directed to the outer coils while still directing less to the inner coil. Applying Ishima’s teaching would result in a more uniform cooked target.
Regarding Claim 5, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach wherein the controller is configured to, when the heating target is placed over adjacent three or more of the plurality of heating coils, supply electric power to a set of adjacent two or more of the three or more adjacent ones of the plurality of heating coils and change, over time, the set of the adjacent two or more of the three or more adjacent ones of the plurality of heating coils.
 Ishimaru does teach as shown in FIG. 4, when the plurality of heating coils 103 are four heating coils, two induction coils are used to supply a large amount of induction heating power, and two heating coils are provided to supply a small induction heating power. In the case of covering the object 102 having a circular bottom with a circular heating coil, the movement of convection in the direction perpendicular to the vertical direction can be performed with an inexpensive configuration with the minimum number of heating coils. 
Further, as shown in FIG. 5, when the plurality of heating coils 103 are four heating coils, three heating coils are used to supply a large amount of induction heating power, and one heating coil is used to supply a small amount of induction heating power. By reducing the power load per heating coil when supplying the same energy, it is possible to suppress loss and efficiently perform heating.
Further, as shown in FIG. 6A, the plurality of heating coils 103 are six heating coils, three heating coils supplying a large amount of induction heating power, and three heating coils supplying a small amount of induction heating power. In this case, the movement of convection in the direction perpendicular to the vertical direction can be performed more finely.
Further, as shown in FIG. 6B, the plurality of heating coils are six heating coils, four heating coils supplying a large amount of induction heating power, and two heating coils supplying a small amount of induction heating power. In this case, it is possible to more finely move the convection in the direction perpendicular to the vertical direction while reducing the power load per heating coil when supplying the same energy. (Paragraphs [0035]-[0038} & Figures (4-6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ishimaru to the combination of Panasonic. This is because Ishimaru teaches would be obvious to incorporate with fewer heating coils to suppress loss and efficiently perform heating to a target.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO 2017081859 A1) in view of Electrolux (EP 3291642 A1), Watanabe (US 9055615), and Goto (JP 2008 287923A).
Regarding Claim 6, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach the controller is configured to, when the heating target is placed over adjacent three or more of the plurality of heating coils, make a product of electric power supplied to outside two or more of the three or more adjacent ones of the plurality of heating coils and a duration of conduction to outside two or more of the three or more adjacent ones of the plurality of heating coils larger than a product of electric power supplied to inside one or more of the three or more adjacent ones of the plurality of heating coils and a duration of conduction to inside one or more of the three or more adjacent ones of the plurality of heating coils.
Goto does teach “An induction heating cooker according to the present invention includes a DC power supply circuit which rectifies commercial AC power and converts it into DC power, an input current detecting means which detects an input current to the DC power supply circuit, and a heating coil which includes an inner coil and an outer coil arranged concentrically. An output current detecting means for detecting a current flowing in the heating coil, and an inverter circuit for converting DC power which is an output of the DC power source circuit into high-frequency AC power ; A control means for controlling the whole cooker is provided, and the control means controls an inverter circuit to alternately switch the output of the high frequency power to the inner coil and the output of the high frequency power to the outer coil, and the input power to the inner coil is controlled to be lower than that during the output to the outer coil”. (Paragraph [0004])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goto to the combination of Panasonic. This is because Goto teaches the main idea of the present invention is having making a product of electric power supplied to an outside coil more than the inside coil in order to yield the predictable result of controlling the inner and outer coils for different target diameters. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (WO 2017081859 A1) in view of Electrolux (EP 3291642 A1), Watanabe (US 9055615), and Harnden (US 3786222).
Regarding Claim 11, Panasonic in view of Electrolux and Watanabe teaches the invention as in Claim 1. Panasonic does not teach the supplying electric power to adjacent two of the plurality of heating coils, cause electric currents to flow in a same direction as each other through facing portions of the two adjacent ones of the plurality of heating coils.
Harden does teach the idea is the adjacent current flowing in the same direction. Harden states “Along line B--B in the width direction, the currents in any two adjacent parallel legs flow in the same direction, and thus the magnetic fields reinforce one another.” (Column 4 Lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harnden to the combination of Panasonic. This is done to increase the magnetic field distribution as well as produce even-heating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A. KERBY whose telephone number is (571)272-6769. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.K./
Examiner, Art Unit 4176

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4176